      Case 3:06-cr-00340-HEH-RCY Document 599 Filed 10/04/19 Page 1 of 1 PageID# 1204
Order Regarding Motion for Sentence Reduction Pursuant to the First Step Act                               Page 1 of2(Page 2 Not for Public Disclosure)


                                          United States District Court
                                                                           for the


                                                      Eastern             District of     Virginia

                     United States of America
                                     V.


                           Jerald V. Posey                                       Case No: 3:06cr340-08


                                                                                 USMNo: 33124-183
Date of Original Judgment:                            March 23,2007
Date of Previous Amended Judgment: January 16, 2009                              Robert J. Wagner
(Use Date ofLast Amended Judgment ifAny)                                         Defendant's Attorney

                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                           PURSUANT TO THE FIRST STEP ACT

         Upon motion of X the defendant □ the Director of the Bureau of Prisons □ the court under the First Step
Act for a reduction in the term of imprisonment imposed based on a guideline sentencing range and mandatory minimum
sentence that has subsequently been lowered and made retroactive by the United States Congress pursuant to the First
Step Act, and having considered such motion, and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent
that they are applicable,
IT IS ORDERED that the motion is:
            □ DENIED.       X GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the lastjudgment issued) of       300 months        is reduced to     time served on both Counts 1 and 11 *     .
                                               (Complete Parts I and I! ofPage 2 when motion is granted)

Mr. Posey's five-year supervised release term is reduced to four years.

*This Order is subject to the prohibition contained within U.S.S.G. § lB1.10(b)(2)(C), which provides: "In no
event may the reduced term of imprisonment be less than the term of imprisonment the defendant has already
served."



 This Order will take effect ten days after the date it is signed to provide adequate time for the Bureau of Prisons to
 transition the defendant.




Except as otherwise provided, all provisions of the judgment dated                      January 16, 200^ shall remain in effect.
IT IS SO ORDERED.


Order Date:                      3
                                                                                                    Judge's signature


Effective Date:                                                                 Hon. Henry E. Hudson, Senior U.S. District Judge
                      (ifdifferent from order date)                                               Printed name and title
